Citation Nr: 1137351	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of expenses for unauthorized non-VA medical services incurred in connection with emergency treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to November 1970.

This case comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a decision denying payment to a private facility for emergency treatment of the Veteran.

For the reasons discussed below, the appeal is REMANDED to the VAMC. VA will notify the Veteran and his representative if further action is required on his part.


REMAND

As the Board noted in the November 2009 remand, the Veteran filed a Notice of Disagreement (NOD) with a decision of the VA dated October 1, 2007, evidently in relation to the denial for reimbursement of medical expenses.  When there has been an adjudication by the agency of original jurisdiction (AOJ) and a timely NOD has been filed, a Statement of the Case (SOC) addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, the record contains copies of medical bills submitted by the Veteran, but there is no record of the VA decision referenced by the Veteran.  Without further evidence on this matter, the Board is unable to adjudicate or otherwise determine the proper course of action, except to remand the case back to the appropriate VA Medical Center for the preparation and issuance of an SOC.  

In remanding this case for the issuance of an SOC, the Board reiterates that in the November 2009 remand the Board instructed the AOJ to issue the SOC, and that although the AOJ acknowledged this directive, a review of the claims folder reveals that this remand order was ignored.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the AOJ for the issuance of an SOC.  See Stegall v. West, 11 Vet. App. 268 (1998) (The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following action:

Associate the October 2007 decision regarding reimbursement of medical benefits with the medical claims folder, if any, and take appropriate action as to the Veteran's November 2007 NOD, including issuance of an SOC.  If, and only, if he perfects an appeal as to this matter, should this issue be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

